                           Case 2:21-cv-04237-FLA-MRW Document 12-6 Filed 06/06/21 Page 1 of 2 Page ID #:303




                                       1 Tricia L. Legittino (SBN 254311)
                                         tlegittino@fkks.com
                                       2 FRANKFURT KURNIT KLEIN + SELZ PC
                                         2029 Century Park East, Suite 2500N
                                       3 Los Angeles, California 90067
                                         Telephone: (310) 579-9600
                                       4 Facsimile: (310) 579-9650
                                       5 Attorneys for Defendant Citibank, N.A.
                                         improperly sued herein as Citigroup Inc.
                                       6
                                       7                               UNITED STATES DISTRICT COURT
                                       8            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                       9
                                      10 ANTHONY MILLER,                                Case No. 2:21-cv-4237-FLA-MRW
                                      11                     Plaintiff,                 DEFENDANT CITIBANK, N.A.’S
                                                                                        LOCAL RULE 7.1-1
                                      12            vs.                                 CERTIFICATION AS TO
2029 Century Park East, Suite 2500N




                                                                                        INTERESTED PARTIES
   Los Angeles, California 90067




                                      13 CITIGROUP INC.; EARLY
         P (310) 579-9600




                                         WARNING SERVICES, LLC; WELLS                   [Filed Concurrently with Notice of
                                      14 FARGO, N.A.; DOES 1-50                         Motion and Motion for an Order
                                         INCLUSIVE,                                     Compelling Arbitration and Staying
                                      15                                                Action]
                                                  Defendants.
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                           FKKS:2975247v.1 28253.800
                                              DEFENDANT CITIBANK, N.A.’S LOCAL RULE 7.1-1 CERTIFICATION AS TO INTERESTED PARTIES
             Case 2:21-cv-04237-FLA-MRW Document 12-6 Filed 06/06/21 Page 2 of 2 Page ID #:304




                                       1            TO THE COURT AND TO PLAINTIFF AND HIS COUNSEL OF
                                       2 RECORD:
                                       3            PLEASE TAKE NOTICE that the undersigned counsel of record for
                                       4 Defendant Citibank, N.A. certifies that the following listed parties may have a
                                       5 pecuniary interest in the outcome of this case. These representations are made to
                                       6 enable the Court to evaluate possible disqualification or recusal.
                                       7            1.       Plaintiff Anthony Miller.
                                       8            2.       Defendant Citibank, N.A.
                                       9            3.       Citigroup, Inc., parent corporation of Citibank, N.A.
                                      10
                                      11 DATED: June 6, 2021                        FRANKFURT KURNIT KLEIN + SELZ PC
2029 Century Park East, Suite 2500N
   Los Angeles, California 90067




                                      12
         P (310) 579-9600




                                      13
                                                                                    By:          /s/ Tricia L. Legittino
                                      14
                                                                                          Tricia L. Legittino
                                      15                                                  Attorneys for Defendant CITIBANK, N.A.
                                      16                                                  improperly sued herein as Citigroup Inc.

                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                           FKKS:2975247v.1 28253.800                      2
                                              DEFENDANT CITIBANK, N.A.’S LOCAL RULE 7.1-1 CERTIFICATION AS TO INTERESTED PARTIES
